Citation Nr: 1544705	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  08-21 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to July 1971, including service in the Republic of Vietnam during which he earned the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript has been associated with the claims file.  In May 2011 and May 2013, the Board remanded the case for additional development. 

In June 2014, the Board issued a decision granting a 50 percent disability rating, but no higher, for PTSD.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in April 2015 approving a joint motion for partial remand (JMPR) by the Veteran and the VA Office of General Counsel (herein after "the parties").  

The appeal is presently before the Board for action consistent with the instructions contained in the JMR.  

The issue of entitlement to a TDIU is not a component of the appeal.  It was separately raised and adjudicated in a July 2014 rating decision.  The Veteran filed a Notice of Disagreement with regard to this issue on a VA Form 21-0958 in May 2015.  Under these circumstances, the Board's jurisdiction is limited under 38 C.F.R. § 19.9(c) to remanding the matter for issuance of a statement of the case (SOC).  


FINDINGS OF FACT

For the entire appeal period, the Veteran's PTSD most nearly approximated a degree of disability involving occupational and social impairment with reduced reliability and productivity due to various symptoms, but not higher. 


CONCLUSION OF LAW

The criteria for assignment of an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A ; 38 C.F.R. § 3.159(b) .

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  A case-specific notice is not required as to the downstream issues involved in the appeal for a higher initial disability rating, and any other notice defect is deemed not prejudicial.  See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007). Therefore, the duty is satisfied.

Relevant to the duty to assist, the Veteran's VA treatment records, service treatment records, and service personnel records have been obtained and considered.  Pursuant to the May 2013 remand, outstanding and current treatment records from the Montgomery Vet Center and VA Medical Center have been associated with the claims file.  Since the JMPR, there is no indication of any additional records that VA should seek to obtain.  On page 5 of a May 2015 private examination report, a private examiner noted that the Veteran "is already receiving Social Security Disability benefits."  This appears to be a typographical error on the examiner's part.  Notably, on page 2-3 of the May 2015 examination report, the same private examiner reported the Veteran's income from all sources, and none of these included SSA benefits.  Likewise, the RO inquired with SSA in June 2014, and SSA responded that the Veteran had not filed for SSA benefits.  Finally, the Veteran's attorney specifically asserted in August 2015 that the Veteran had no additional evidence to submit and asked the Board to proceed to a decision.  

The Veteran was also provided with VA PTSD examinations in January 2007 and July 2011.  Pursuant to the May 2013 remand, an addendum opinion was obtained later that month.  The resulting reports are adequate because the examiners reviewed the claims file and treatment records, discussed his medical history, described his disabilities and symptoms in detail, and supported all conclusions with analyses citing to the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007). 

 For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis
  
A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102;  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings can be assigned for different periods of time when the facts warrant, ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).





B. Rating Schedule

Evaluations of mental health disorders, including the Veteran's service-connected PTSD, are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The rating schedule is as follows:

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 F.R. 52695 (1996).  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, section 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Id. at 117-18.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43   (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204   (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (August 4, 2014). 

C. Application of the Rating Schedule

Alcohol use

In its prior decision, the Board found that the Veteran's alcohol use was not established as secondary to service-connected PTSD.  This finding was the sole reason given for the JMPR.  The parties agreed that "evidence exists suggesting that Appellant's alcohol use may be aggravated by his PTSD, but the Board did not address this evidence."  See JMPR at 3.  

The parties cited two medical reports dated April 24, 2013, and October 24, 2012.  These two medical reports cited in the JMPR document the Veteran's own report that he used alcohol to self-treat his PTSD symptoms.  This evidence is not probative however, as the Veteran has been demonstrated to be an unreliable historian in this regard.  Most notably, the Veteran informed his VA providers in March 2007 and May 2007 that he had stopped drinking "about a year ago" or in 2005.  Similarly, in September 2008, he informed his VA psychiatrist that he had "just stopped three years."  An October 2010 VA Vet Center report also indicates "No" alcohol abuse.  

It does not appear that these reports are documenting periods of time during which the Veteran was not drinking.  Most notably, in August 2007, which was three months after stating that he had stopped drinking "completely" in 2005, he stated that his alcohol had "slowed down."  Likewise, in May 2011 and July 2011, he reported ongoing alcohol use.  Similarly, on screening for a VA substance abuse treatment program in June 2013, he reported that "his longest period of total sobriety was three days and this occurred this last three days."  

Collectively, these discrepancies make it likely that the Veteran had a tendency to inaccurately portray his alcohol use to his medical providers.  See, e.g., Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd 78 F.3d 604   (Fed. Cir. 1996).  Because the Veteran's credibility has been impeached with regard to his alcohol use, the medical reports cited in the JMPR also cannot be accepted as accurate evidence that the Veteran was, in fact, self-treating his PTSD symptoms with alcohol.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

This distinction is further highlighted by a letter the Veteran wrote in September 2012.  In this letter, he attempted to discredit the July 2011 VA examiner's findings.  He felt that the VA examiner did not write down all the things he told her.  For instance, she did not write that he "needs a drink every day to keep him going."  His statement tends to suggest that he was not drinking to self-medicate his PTSD symptoms.  Instead, his statement suggests that he was drinking in an attempt to improve his general functioning in day-to-day life notwithstanding his PTSD symptoms.  This greatly increases the likelihood that his alcohol use was only coincidental with his PTSD symptoms.  

Aside from this indirect evidence, a VA examiner in May 2013 concluded that the Veteran's "alcohol use is not assessed to be the result of or secondary to his PTSD symptoms."  

In May 2015, a private psychologist gave an opinion that the Veteran's alcohol dependence was a means of self-medication for his PTSD.  For multiple reasons, which are detailed herein below, the Board can assign this examiner's opinion no probative weight.  

There is otherwise no direct medical evidence rebutting this opinion, and neither the Board nor the Veteran is competent to rebut the May 2013 VA examiner's opinion on such an advanced question of psychiatric medicine.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); see also Fountain v. McDonald,  27 Vet. App. 258, 274-75 (2015).

The JMPR correctly points out that an earlier VA examiner, in January 2007, noted that the Veteran "drank and drinks heavily" and that it further states that "PTSD is believed to have caused [the listed] changes."  However, the JMPR quotes these two statements out of context.  The VA examiner was not directly opining that the Veteran's PTSD is believed to have caused the drinking.  Instead, in context, the VA examiner was first asked to list the changes in "[p]erformance in employment, [r]outine responsibilities of self-care, [f]amily role functioning, [and s]ocial/interpersonal relationships."  Under this heading, the VA examiner provided several "comments concerning functional status and quality of life," which were focused primarily on the Veteran's family/social functioning.  It was in this context that the VA examiner also noted that the Veteran "drank and drinks heavily."  It was only in the next section that the VA examiner gave the causation opinion quoted in the JMPR.  Thus, it is not clear that the VA examiner was intending to give a direct etiological opinion establishing a relationship between the Veteran's PTSD and alcohol use.  In comparison, the VA examiner in May 2013 was directly and specifically asked to determine "[w]hether alcohol abuse is considered secondary to PTSD."  Thus, between these two VA examiners, the May 2013 VA examiner's opinion must be given determinative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the evidence of record makes it unlikely that the Veteran's alcohol is secondary to his PTSD.  

PTSD/Depression Symptoms

With the above finding in mind, the Board must again find that the preponderance of the evidence shows that the Veteran's PTSD with depressive symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

In this regard, the evidence in the record continuously confirms the absence of obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; difficulty in adapting to stressful circumstances (including work or a worklike setting); gross impairment in thought processes or communication; grossly inappropriate behavior; or memory loss for names of close relatives, own occupation, or own name.  Indeed, the medical and lay evidence show productive, goal-directed, normal, and appropriate speech.  At appointments he was always oriented times three and appropriately groomed.  His thought processes were observed to be intact, relevant, goal-directed, logical, organized, linear, and concrete.  His behavior was always appropriate and he has success in ADLs.

The Veteran has been deemed incompetent by VA, and his wife has been appointed as his fiduciary.  However, this cannot be taken into account, because the finding of incompetency was based on a July 2011 VA examiner's finding that the Veteran was not capable of managing his financial affairs.  In turn, the examiner based this finding on statements from the Veteran's wife indicating that "he would spend his money on alcohol."  The examiner explained that "[c]linical observation would suggest that [the] Vet[eran] has the cognitive and math skills to manage money but would not have the self discipline to manage money well."  Because the finding of incompetency was based on the Veteran's nonservice-connected alcohol use, a higher rating cannot be based on this fact.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

As for impaired impulse control (such as unprovoked irritability with periods of violence), there is some indication of irritability in a May 2013 VA examination addendum and a June 2013 VA mental health clinic (MHC) record.  However, there is no indication of violence against self or others.  

With regard to hygiene, an April 2013, an April 2013 VA social work note documents the Veteran's report that he had lost interest in some things, including hygiene, such that he would sometimes he go for 3-4 days without showering.  Aside from this isolated instance, the remaining records reflect good hygiene and appropriate appearance at all VA appointments.  

As to suicidal ideation, the record contains some reports of fleeting ideation, but in each instance the Veteran denied current ideation and any intent or plan (see treatment records dated October 2010, April 2013, May 2013, June 2013, August 2013).  He has stated multiple times that suicide is not the route he wants to take and he has no history of attempts.  Furthermore, he denied suicidal ideation on multiple other occasions.  While suicidal ideation is a serious symptom, the Board finds that a few incidents of fleeting thoughts without intent or plan, taken in context with many denials of ideation, are not sufficient to warrant a 70 percent evaluation.

The symptoms associated with the Veteran's diagnosis of depression are attributed to his service-connected PTSD.  Treatment records show that the Veteran demonstrated depressed mood and disturbances of motivation and mood throughout the appeal period.  However, there is no evidence that the depression was near-continuous such that it affected his ability to function independently, appropriately, and effectively.  Thus, the Board finds that his depression symptoms are sufficiently contemplated by a 50 percent rating.

As to an ability to establish and maintain effective relationships, the evidence continuously shows that the Veteran's spouse has been a good support to him, even if they had conflicts, and he would occasionally isolate himself.  His psychiatric symptoms put stress on the marriage.  In February 2014, he reported becoming her primary caregiver after she underwent several operations.  He also had good relationships with his two adult children and noted on several occasions, including in February 2014, that he would watch his local grandchildren.  He had one friend from his last job, but did not socialize much outside of church.  He was very involved in his church, attending bible study, choir practice, and helping out mid-week.  In fact, he identified his pastor in April 2013 as his support system, along with his spouse.  Thus, the evidence shows difficulty establishing and maintaining effective relationships, but reflects neither an inability to do so, nor the total social impairment consistent with an evaluation in excess of 50 percent.

As to persistent delusions or hallucinations, the Veteran reported auditory hallucinations (hearing someone call his name) in March 2009, October 2010, April 2013, and at the July 2011 VA examination.  However, they were not persistent.  On at least eight other occasions between September 2008 and January 2014, he denied any hallucinations.  There is no history of delusions.

Treatment records do show impaired judgment related to the Veteran's alcohol abuse.  As the effects of that diagnosis have been separated from PTSD by a VA examiner, this symptom is not considered in his disability rating for service-connected PTSD.  See Mittleider, 11 Vet. App. at 182.  Moreover, when he stopped drinking in late 2013 and early 2014, his judgment was assessed to be good.  

More globally, the evidence does not make it likely that the Veteran was totally occupationally and socially impaired.  Rather, a 2009 VA examiner found deficiencies in thinking (preoccupied with thoughts of Vietnam), family relations (tension between family members), and mood (depressed and irritable).  He also noted a deficiency in work because the Veteran was not employed.  But the record repeatedly established that the Veteran's retirement was due to a physical accident at the railroad and not to his psychiatric disorder.  (See medical records from March 2007, April 2008, September 2011, March 2013, plus the March 2011 Board hearing.)  

The 2009 VA examiner assigned a GAF score of 50.  The 2011 VA examiner found mild symptoms of PTSD and moderate symptoms of depression and assigned a GAF of 60 for PTSD and 54 for depression, resulting in an overall GAF of 57.  She found that his PTSD signs and symptoms were transient or mild with decreased work efficiency and ability to perform occupational tasks only during period of significant stress, stating that during time of stress the Veteran may have mildly increased difficulty focusing. 

During the appeal period, the Veteran's GAF scores have reflected mild to moderate symptoms, ranging from 50 to 65.  The vast majority of his assigned GAF scores were 60.  He has not been assigned any GAF scores below 50 that would indicate more serious symptoms.  Taking the Veteran's history and all of the evidence into account, the Board finds that the GAF scores correlate with the demonstrated symptomatology, consistent with a 50 percent disability rating.  The Board is also mindful that the American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability.  See 79 Fed. Reg. 45093 (August 4, 2014). 

The Board notes that the evidence of record shows that the Veteran has additional PTSD symptomatology that is not enumerated in the rating criteria, including intrusive thoughts, isolation, hypervigilance, exaggerated startle response, flashbacks, and nightmares.  However, the symptoms listed in the criteria for a 50 percent disability rating are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

As a final matter, the Board recognizes that the Veteran underwent a private evaluation in May 2015.  This examiner concluded that he:

would assign a 70% rating dating back to 2006 for the Veteran's PTSD due to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  This diagnosis prevents him from establishing and maintaining gainful employment beginning August 21, 2006, to the present."  

This private medical opinion cannot justify assignment of a higher rating for several reasons.  First, it was prepared specifically for purposes of introducing evidence favorable to this VA claim.  In this regard, the opinion itself gives no pretense of objectivity as it recites the 70 percent criteria in the guise of a medical opinion.  In fact, the opinion directly states that a 70 percent rating should be assigned from the exact date the Veteran filed his claim for increase, and it indirectly asserts that a TDIU is justified, which has been the ultimate benefit sought on appeal.  It does not otherwise give any mention to the unfavorable facts, but highlights only the favorable facts.  It has long been understood that such opinions cannot be considered neutral, independent, impartial and objective.  See, e.g., F.R.E. 706, Notes of Advisory Committee on Proposed Rules ("The practice of shopping for experts, the venality of some experts, and the reluctance of many reputable experts to involve themselves in litigation, have been matters of deep concern."); see also Model Civil Jury, General Instructions for Civil Cases, for the United States Court of Appeals for the Third Circuit, No. 2.11 (October 2014) ("In deciding whether to accept or rely upon the opinion of [name of witness], you may consider any bias that [name of witness] may have, including any bias that may arise from evidence that [name of witness] has been or will be paid for reviewing the case and testifying [or from evidence that [name of witness] testifies regularly and makes a large portion of [his/her]income from testifying in court].").  This alone tends to discount the probative value assignable to the opinion.  

Additionally, the examiner's opinion is internally inconsistent in several instances.  For instance, the May 2015 private examiner found that the Veteran should be assigned a 70 percent rating but the symptoms identified are not consistent with the symptoms listed at that level in the rating schedule.  Instead, the examiner cited panic attacks, poor concentration, trouble sleeping, passive avoidance, nightmares, startle responses, flashbacks, and intrusive imagery, plus reduced interest in activity and dyshendonia, anhedonia, and a total lack of energy at times.  This examiner noted other PTSD-specific symptoms, but concurrently found that the Veteran was not psychotic, suicidal or homicidal, and had normal speech.  More directly inconsistent, on page 4, the examiner noted "fairly moderately severe symptoms," but on page 5 found him to be "severely or totally impaired in most areas of functioning due to physical and/or mental symptoms."  

These inconsistent findings can only be reconciled by highlighting that the examiner was attributing the Veteran's "severe" or "total" impairment to a combination of his physical and mental symptoms.  In fact, the examiner, on 5, carefully explained that the Veteran could not work, which was "partially due to the physical decline that he was experiencing."  Several paragraphs later, the examiner noted a GAF score of 55 in 2009, which "would indicate someone who could not work."  This statement is directly contradicted by the DSM-IV, which identifies GAF scores between 51 and 60 to indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in . . .  occupational . . . functioning (e.g., few friends, conflicts with peers or coworkers).  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207   (1994).  Moreover, in relying on the GAF scores, this examiner did not mention that the American Psychiatric Association has stopped using GAF scores due to their lack of validity.  See 79 Fed. Reg. 45093.  This, on its face, calls into question the competence of the examiner's conclusions.  See Wise v. Shinseki¸26 Vet. App. 517 (2014). 

Finally, the examiner gave his opinion that a 70 percent rating should be assigned.  To the extent this doctor is offering an opinion as to which disability rating is warranted, the opinion is tainted for attempting to make factual findings and legal determinations.  In this regard, it is important to stress that any examiner's opinions must be confined to medical ones, because the ultimate determination as to what disability rating to assign is a legal one.  Such a legal determination is within the Board's adjudicative authority, rather than an examiner's.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history"); Floore v. Shinseki, 26 Vet. App. 376, 381   (2013).  Because the Board cannot otherwise rely on a medical expert's opinion on a legal matter, the probative value of this doctor's opinion is negated.  See Sizemore v. Principi, 18 Vet. App. 264, 275   (2004); Colayong v. West, 12 Vet. App. 524, 534-35   (1999) (remanding the claim for a new independent medical examination because the previous examination was obtained by "tainted process"); Bielby v. Brown, 7 Vet. App. 260, 268-69   (1994) (same); cf. Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).

Because of these multiple factors, this private medical opinion cannot be considered probative evidence tending to support assignment of a higher rating.  

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the objective mental status examinations, have not more nearly approximated the criteria for a 70 percent rating at any point during appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).  Therefore, staged ratings are not for assignment.  

D. Extraschedular Consideration

The Schedule of Ratings for Mental Disorders provides broad criteria with non-exhaustive examples.  Therefore, the schedular rating criteria must necessarily be deemed adequate to evaluate the comprehensive symptoms and manifestations directly associated with the Veteran's PTSD and depression.  See Vazquez-Claudio, 713 F.3d at 116-17; Mauerhan, 16 Vet. App. at 442-43.  Accordingly, referral for extraschedule consideration under 38 C.F.R. § 3.321 is precluded.  

As a final matter, the Board is aware that the issue of entitlement to a TDIU is being remanded.  It is being remanded because the Veteran himself has bifurcated the issue from the instant appeal.  He specifically wrote in a July 2013 statement that he was claiming a TDIU "due to meds for all his service connected disabilities, [b]ody rash and complications with balance."  As birfucated, the issue is remanded below for procedural reasons and not to develop further evidence.  See Johnson, 26 Vet. App. at 247-48 (2013); see also, e.g., Palmatier v. McDonald, No. 2014-7097, 2015 WL 5559595, at *3 (Fed. Cir. Sept. 22, 2015) (nonprecedential).  Therefore, the increased rating issue now on appeal can be resolved at this time. 



ORDER

A disability rating in excess of 50 percent for PTSD is denied.  


REMAND

As stated in the Introduction section above, the issue of entitlement to a TDIU has been bifurcated.  It was separately raised and adjudicated in an July 2014 rating decision.  The Veteran filed a Notice of Disagreement with regard to this issue on a VA Form 21-0958 in May 2015.  

More recently, the Veteran's representative submitted a brief in August 2015 identifying the TDIU issue as within the scope of the increased rating claim decided herein above.  

However, there remains no question that the issue is best bifurcated and separately adjudicated.  The Veteran specifically wrote in a July 2013 statement that he was claiming a TDIU "due to meds for all his service connected disabilities, [b]ody rash and complications with balance."  In fact, the Veteran's representative's August 2015 brief included an attachment consisting of a May 2015 psychological evaluation report.  The examination report itself demonstrates that the Veteran's TDIU claim is based on a combination of physical and psychiatric symptoms.  For instance, on page 5, the examiner explained that the Veteran could not work, which was "partially due to the physical decline that he was experiencing, which includes his non-service connected peripheral neuropathy and left carpal tunnel syndrome."  

Under these circumstances, the Board must remand the matter for issuance of an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999)

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case (SOC) addressing the issue of entitlement to a TDIU.  The SOC must include (a) a summary of the evidence in the case relating to the issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the AOJ's determination on the issue and the reasons for such determination.  The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on this issue, and afford him an appropriate time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


